DETAILED ACTION

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a system (figures 1-5) with a corresponding method comprising: receiving, by a computing device in a form of a monitoring system (200, 305, 505), and from one or more premises sensors (116-117, 315, 320, 325, 333, 340), an indication of a potential unauthorized entry associated with a premises (102, 300, 500, paragraphs 0024, 0031) in response to the indication of the potential unauthorized entry, performing detection for wireless communications of a wireless devices (375, 520) in proximity (within and/or near) to the premises (paragraph 0025, 0030, 0033, and 0055); determining, from one or more wireless communications, one or more identifiers (EMEI) associated with one or more wireless devices (575, 520, paragraphs 0025, 0033 and 0056), such as found in Vazirani (US 201 9/0035242).  The prior art of record does not teach or suggest, in the claimed combination, a system and method for detecting an one or more wireless device attempting to connect to a private wireless network based on detection of identifiers associated with the wireless devices and performing a denial of connection, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 29, 2021